Citation Nr: 1727603	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in August 2016, at which time the claim at issue was remanded for further development.  This case has now been returned to the Board for further development.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from active service, and was not caused or permanently worsened by the service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that his service-connected diabetes mellitus caused or aggravated his hypertension. 

Service treatment records (STRs) are silent for complaints of, or treatment for elevated blood pressure readings while the Veteran was in active service.  In October 1967, the Veteran was afforded a separation exam.  There is no indication from the examination report that the Veteran was diagnosed with hypertension at that time.  

Review of the post-service medical evidence of record indicates that the Veteran has received treatment at the VA Medical Center (VAMC) for various disabilities.  A review of the VAMC treatment notes of record shows that the Veteran was diagnosed with hypertension in 2010 and that on multiple occasions since that time, clinicians have noted elevated blood pressure.  However, there is no indication from the treatment notes of record that either the Veteran has been found to have hypertension as a result of his active service or that the Veteran's hypertension has been caused or aggravated by his service-connected diabetes mellitus.   

At a January 2012 VA examination, the Veteran that he was diagnosed with hypertension in May 2010 at the VAMC.  The Veteran noted that he was placed on medication for his hypertension at that time.  The examiner confirmed the diagnosis of hypertension and opined that it was less likely as not that the Veteran's hypertension was proximately due to, or the result of his service-connected diabetes mellitus.  In this regard, the examiner noted that the Veteran was diagnosed with both hypertension and diabetes at the same time in May 2010 and that in the absence of diabetic nephropathy and retinopathy, it was less likely that his hypertension was related to his diabetes mellitus.  Rather, the examiner found that the Veteran's hypertension was essential, which was the case 90 percent of the time.  

At a September 2016 VA examination, the Veteran reported that his hypertension continued to require medication for control, but that his blood pressure checks were typically normal.  The examiner confirmed the diagnosis of hypertension and opined that it was less likely as not that the Veteran's hypertension was proximately due to, the result of, or aggravated by his diabetes mellitus.  In this regard, the examiner noted that the Veteran was diagnosed with diabetes mellitus and hypertension at the same time and that the pathophysiology of diabetes mellitus and hypertension were not related.  The examiner noted that diabetes mellitus type II was characterized by hyperglycemia and insulin resistance.  In contrast, hypertension was due to impairment in the autonomic nervous system, disturbances of the renin-angiotension-aldosterone system, and endothelial blood vessel dysfunction.  The examiner further noted that while there was an association between the risk factors for hypertension and diabetes mellitus, that did not in itself prove causality.  The examiner also noted that some patients with diabetes mellitus developed histologic changes in the glomeruli, which contributed to the hypertensive effects.  However, the Veteran had normal renal function with a glomerular filtration rate (GFR) over 60.  Further, the examiner noted that the Veteran's blood pressure as noted to be relatively well controlled with his current regimen of medication.   

The January 2012 and September 2016 VA examination and opinion reports, when read in conjunction with one another, are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted any contrary medical evidence.  Therefore, the Board finds the VA opinions to be the most probative evidence of record.   

While the Veteran has been diagnosed with hypertension, there is no indication from the record that the Veteran had hypertension to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

In sum, the Veteran was not diagnosed with hypertension during active service, or within one year of his separation from such service, and there is no indication from the record that the Veteran's hypertension is etiologically related to his active service.  The Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C. §5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


